Citation Nr: 0812909	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from July 1972 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  There is no current diagnosis of peripheral neuropathy.

3.  A low back disability was not manifest in service and is 
unrelated to service.

4.  A skin disability was not manifest in service and is 
unrelated to service, to include claimed exposure to Agent 
Orange.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  A skin disability was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claims were received after 
the enactment of the VCAA.

A letter dated in April 2005 discussed the evidence necessary 
to support a claim for service connection.  The evidence of 
record was listed, and the veteran was told how VA would 
assist him in obtaining additional evidence.  He was told 
that if he had any evidence in his possession that pertained 
to his claim, he should submit it.  

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  

The Board acknowledges that the veteran has not been afforded 
a VA medical examination.  However, the Board finds that a VA 
examination is not necessary in order to decide the veteran's 
claim.  There are two pivotal cases which address the need 
for a VA examination, Duenas v. Principi, 18 Vet. App. 512 
(2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McClendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

With respect to the veteran's claimed peripheral neuropathy, 
the Board notes that there is no competent evidence of such a 
disability, or of persistent or recurrent symptoms of the 
claimed disability.  Regardless, the record is adequate to 
make a determination without the need for further 
examination; despite the veteran's complaints, the veteran 
has been neurologically evaluated recently and the results 
were determined to be normal or not due to a neurological 
cause.  Further examination would be duplicative.  Regarding 
the claims for low back and skin disabilities, there is no 
indication that the veteran's complaints might be associated 
with service or another service-connected disability.  
Accordingly, the Board has concluded that VA examinations are 
not warranted in this case.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

Review of the veteran's service medical records reveals no 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's skin, low back, or neurologic system.

On periodic examination in October 1975, the did not endorse 
skin diseases, swollen or painful joints, recurrent back 
pain, neuritis, or lameness.  On physical examination, the 
veteran's musculoskeletal, skin, and neurologic systems were 
clinically normal.  While the history taken by the examiner 
discusses the veteran's various complaints, there is no 
reference to the veteran's neurologic system, skin, or low 
back.  

The report of a periodic examination in November 1979 
indicates that there was no significant interval history 
since the previous examination.  The veteran's neurologic 
system, low back, and skin were clinically normal.  

On separation examination in June 1982, the veteran endorsed 
swollen or painful joints, broken bones, and foot trouble.  
The examiner noted that the veteran's complaints referred to 
injuries to his ankles.  On physical examination, the 
veteran's neurologic system, skin, and spine were clinically 
normal.  

The report of a January 1983 VA examination indicates that 
the veteran's skin was normal.  His nervous system was 
grossly normal.  The examiner indicated that the general 
physical examination was essentially normal.

A VA treatment record dated in October 2003 indicates that 
the veteran presented for an Agent Orange examination.  He 
stated that he did not have service in Vietnam, but that he 
served in Panama and was exposed to Agent Orange there.  He 
reported chronic low back pain and acne on his back.  The 
provider indicated that the physical examination was normal.

A February 2005 treatment record shows diagnoses of mild 
acne.  In October 2005 the veteran expressed concern that his 
oily skin might be related to Agent Orange exposure.  He also 
noted some intermittent parasthesias in his feet which tended 
to come and go.

In June 2006 the veteran complained of weakness and pain in 
his back and legs.  He reported a history of exposure to 
Agent Orange.  He also complained of low back pain radiating 
down his right leg with numbness.  X-rays of the lumbosacral 
spine were unremarkable.  The pertinent diagnoses were 
possible proximal muscle weakness and low back pain.  

In August 2006 the veteran reported continued low back and 
muscle pain.  

A November 2006 VA neurology clinic note indicates the 
veteran's complaints of weakness, pain, numbness, and 
tingling of the legs.  The examiner noted a history of 
arthritis.  Following physical examination, he indicated that 
the neurological examination was nonfocal and that findings 
most likely indicated that the veteran's symptoms were due to 
his arthritis and wear and tear from his years of work as a 
postal carrier.  A subsequent addendum indicated that the 
neurological examination was within normal limits and that 
further neurological workup was not recommended.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for organic diseases of 
the nervous system if manifested to a compensable degree of 
10 percent or more within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

	Peripheral Neuropathy

Given the evidence of record, the veteran is not presumed to 
have exposure to herbicides because he did not enter Vietnam 
during service.  Accordingly, to establish exposure to 
herbicides during service, the veteran must provide evidence 
of such exposure.  The record contains no evidence indicating 
that the veteran was exposed to Agent Orange or other 
herbicides during service.  Therefore, the veteran is not 
entitled to the presumption of service connection for 
peripheral neuropathy due to exposure to herbicides during 
active service in Vietnam.

With regard to whether the evidence establishes a direct 
connection between service and the claimed peripheral 
neuropathy, the Board observes that there is no diagnosis of 
the claimed disability.  While the veteran has complained of 
numbness and tingling in his legs, neurological evaluation in 
November 2006 was normal.  
The veteran has not identified or produced any evidence, 
medical or otherwise, that would tend to show a presently 
existing diagnosis of peripheral neuropathy.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for 
otitis media and otitis externa must be denied.

As the competent evidence does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



	Low Back Disability

The veteran asserts that he has a low back disability that is 
related to service.  However, as noted above, the service 
medical records are silent with respect to any diagnosis, 
complaint, or abnormal finding pertaining to the veteran's 
spine.  On three occasions, the veteran denied recurrent back 
pain, and his spine was clinically normal.  The current 
evidence reflects complaints of low back pain.  However, 
there is no clinical diagnosis, and there is no indication 
that the veteran's reported low back pain is related to 
service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current complaints of low back pain, it does not 
contain competent evidence which relates these symptoms to 
any injury or disease in service.  The Board has considered 
the veteran's argument that a low back disability is related 
to service.  However, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In summary, the evidence clearly points to a remote, post-
service onset of the claimed low back disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within many years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
clearly establishes that the post-service complaints of low 
back pain are not related to service.  The Board has 
considered the record, to include the veteran's assertions.  
However, the most probative evidence consists of treatment 
records indicating complaints of back pain dating to many 
years after service.  Absent reliable evidence relating a low 
back disability to service, the claim of entitlement to 
service connection must be denied.

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.

	Skin Disability

As noted above, the veteran is not presumed to have been 
exposed to herbicides because he did not enter Vietnam during 
service.  He has not presented evidence of such claimed 
exposure.  Therefore, the veteran is not entitled to the 
presumption of service connection for a skin disability due 
to exposure to herbicides during active service in Vietnam.

With regard to whether the evidence establishes a direct 
connection between the veteran's claimed skin disability and 
his period of active service, the Board notes that there is 
no competent evidence of a relationship between any skin 
disability, and his period of active service.  There is no 
evidence of a skin disability in service.  The current 
evidence notes only acne on the veteran's back, and the 
evidence does not suggest that such a finding is related to 
any disease, injury, or event during the veteran's active 
service.  The Board observes that the veteran has not 
produced any competent evidence indicating a relationship 
between any disease or injury in service and a current skin 
disability.  

The Board has considered the veteran's argument that a skin 
disability is related to service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu.  Absent 
reliable evidence relating a skin disability to service, the 
claim of entitlement to service connection must be denied.

As the competent evidence does not support the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.




Herbicide Exposure

The veteran did not serve in the Republic of Vietnam.  
Furthermore, he has not otherwise factually established 
exposure to herbicide (Agent Orange) at any other location.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a skin disability is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


